Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-30 are treated herein.

Election/Restrictions
Applicant’s made a species election without traverse in the reply filed on 9/30/2021, however, the examiner was able to search on all of the limitations presented with no burden, therefore said for a request of said requirement is withdrawn.  

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim is dependent on itself, which appears to be a typo of 29 versus 27. Appropriate correction is required.











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 requires “administering a fasting mimicking diet component to a female subject in need of such treatment”, however, it is unclear as to what the meets and bounds of what “a female subject in need of such treatment” includes.

Claim 16 requires “less than 50% of the normal caloric intake of the female subject with both protein restriction and sugar restriction” however, it is unclear as to what the meets and bounds of what this limitation includes. 

Claim 16 requires “60-100% of the normal caloric intake of the subject”, however, it is unclear as to what the meets and bounds of what this limitation includes. 



Claim 16 requires “thereby providing the female subject with no more than 0.4 g proteins/kg of body weight/day and no more than 11 kcal/kg of bodyweight/day” which is unclear because:
In this part of the claim the criteria for what the fasting mimicking diet component comprises is being set forth, therefore it is unclear as to how the limitation “kcal/kg of bodyweight/day” relates to a single food item, therefore some critical element is missing from the claim; and 
the claim of “no more than 11 kcal/kg of bodyweight/day” has no nexus to an ingredient, nutrient or total calories in/of the fasting mimicking diet component, therefore it is unclear as to what is being limited.

The term "normal" in claim 16 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of how much conformity is required by such a limitation.

Claim 19 requires “wherein said fasting mimicking diet component provides the female subject with 100-800 kcal/day”, however it is unclear as to what a per day caloric amount has to do with a single food component that is administered with no limitation of the quantity of it being administered.  Claims 20 and 22 has a similar issue.


Claim 22 requires “said fasting mimicking diet component provides the subject with 2-8 kcal/kg of body weight/day” which is also unclear because the claim is missing a critical element that includes the body weight is. Claims 23 and 25-26 have the same issue.
  
Claim 29 requires “coconut oil and tree nuts, which preferably comprise walnuts, macadamia nuts and/or almonds” which presents both broad and narrow limitations in the same claim and therefore is indefinite.  

NOTE: MPEP 2173.05(a) is clear that the meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."  Nothing concerning the claim limitations should be left to conjecture, so that the meets and bounds of the claims are explicitly clear. 








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 and 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 requires “said fasting mimicking diet component provides the subject with 2-8 kcal/kg of body weight/day” wherein the body weight is not limited, therefore any body weight of 125 or more kg provides up to more calories than what the base claim requires and such a claim fails to further limit its base claim. Claims 23 and 25-26 have the same issue.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Interpretation
With regard to the prior art, the following indefinite claims encompasses:

Claim 16. A method for the prevention and/or the treatment of endometrial hyperplasia in a female subject, comprising: 
administering a fasting mimicking diet component to a female subject for a first time period of from 2 days to 10 days;
said fasting mimicking diet component comprises:
complex carbohydrates from plant sources; and 
less than 1,000 calories (because with regard to the prior art, the term/phrase "normal caloric intake" encompasses up to about 2,000 calories, the recommended daily caloric intake a day for women); 
sugars in an amount of less than 150 calories; 
administering a re-feeding diet component to the female subject for a second time period of from 7 to 85 days;
said re-feeding diet component comprises: 
up to 2,000 calories; 
wherein the fasting mimicking diet component and the re-feeding diet component are administered for multiple cycles.  




As for claim 19, wherein said fasting mimicking diet component provides the female subject with 100-800 kcal.

As for claim 20, wherein said fasting mimicking diet component provides the subject with a protein amount of 0-20 g.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrovina in view of WLR.
Dubrovina: Method of treating benign hyperplastic endometrial processes in patients with metabolic syndrome; published as RU 2 438 662 C1 on Jan. 10, 2012.
WLR: Kello: 1500 Calorie Diet Sample Plan; published online at least by Sept. 10, 2015 at: https://web.archive.org/web/20150910233426/https://www.weightlossresources.co.uk/diet/plans/1500calorie.htm

With regard to the prior art, the term/phrase "normal caloric intake" encompasses up to about 2,000 calories, the recommended daily caloric intake a day for women.




Independent claim 16
Dubrovina teaches methods for the prevention and/or the treatment of endometrial hyperplasia in a female subject, comprising of a low calorie diet (ab. and last para of page 4).

Dubrovina teaches administering a diet daily, wherein the diet includes with up to 1,500 kcal a day (top of pg. 5), wherein the type of food eaten is not limited (see throughout).  
Dubrovina teaches the subject has menstrual cycles, which indicates they are females, as claimed.

It is long and commonly known for diets to include multiple meals/diet components a day.

Dubrovina does not discuss the claimed distribution of calories in meals.
WLR also teaches about administering 1,500 kcal per day diets, and further provides meals/diet components, including: about 550 kcal for dinner and 150 kcals for a snack.
Since a fasting mimicking diet component is defined in the pending Specification, as the top of page 5, as providing the subject with no more than 1160 kcal/day, WLR’s lunch encompasses a fasting mimicking diet component.


Also, since a re-feeding diet component (i.e. a diet component provided behind or after another) is disclosed as providing 60-100% of the normal caloric intake of the subject (pg. 4); and the examiner takes official notice that a normal caloric intake for a woman is about 2,000 kcal, the dinner meal component taught by WLR encompass a re-feeding diet component.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering diets of up to 1,500 kcal a day, as Dubrovina, to include said diet has at least two diet components, as claimed, because illustrates WLR provides lunch and dinner diet components that are suitable for similar intended uses, including methods of administering diets of up to 1,500 kcal a day (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Administering for a first time period
The modified teaching above provides:
administering a fasting mimicking diet component (i.e. lunch) (WLR), to a female subject daily with no limit on the time period (2nd para from bottom of pg. 5) (Dubrovina), which encompasses a first time period of from 2 days to 10 days;
administering a re-feeding diet component (i.e. dinner) (WLR), to the female subject daily subject daily with no limit to the time period (2nd para from bottom of pg. 5) (Dubrovina), which encompasses for a second time period of from 7 to 85 days; and 


wherein the fasting mimicking diet component (i.e. lunch) and the re-feeding diet component (dinner) are administered daily, with no limit as to the amount of days.

Multiple cycles are provided by the teaching of lunch and dinner being repeated every day; or even for more days than the combined minimum days of the two meal components.

The fasting mimicking diet component (i.e. dinner)
The modified teaching, in WLR, provides a dinner comprising:
2 Tbsp split red lentils (i.e. legumes, i.e. zero sugar), which comprises complex carbohydrates from plant sources, as claimed; 
1/2 sliced small onion;
1tsp curry powder (or to taste); 
water;
1 small can chopped tomatoes; and 
6 Tbsp cooked brown rice;
wherein said sugar content is derived as follows: 
red lentils (about 0.2 grams or 0.8 sugar calories); 
1/2 sliced small onion (about 1.5 grams sugar or about 6 sugar calories);
1 small can chopped tomatoes (about 10 grams sugar or about 40 sugar calories); 


1 chopped potato (about 1.7 grams or about 6.8 sugar calories); 
any amount of cauliflower florets (from about 0.2 grams or 0.8 sugar calories); and 
6 Tbsp cooked brown rice (zero sugar content);
which provides an amount of sugar that adds up to and encompasses less than 150 calories, as claimed.

Therefore the dinner provides sugars in an amount of less than 150 calories, as claimed.
Further, since the dinner provides about 550 calories, it encompasses and anticipates the claim of less than 1,000 calories.

The re-feeding diet component (i.e. snack)
The modified teaching, in WLR, provides an after dinner snack, comprising about 150 kcals, which encompasses and anticipates up to 2,000 calories, as claimed.

Dependent claims
As for claim 17, Dubrovina provides an open amount of time for the diet, wherein there are no time limits (2nd para from bottom of pg. 5), which encompasses the diet occurring wherein said first time period is 5 days, and said second time period is 25-26 days.  


As for claim 18, Dubrovina provides an open amount of time for the diet, wherein there are no time limits (2nd para from bottom of pg. 5), which encompasses wherein said multiple cycles comprise an administration once a month for at least 2 months.  

As for claim 19, the modified teaching, in WLR, provides the dinner (i.e. fasting mimicking diet component) has about 550 calories, which encompasses and anticipates 100-800 kcal.

As for claim 20, the modified teaching, in WLR, provides the dinner (i.e. fasting mimicking diet component) provides the subject with 2 Tbsp of lentils, which contributes about 5.5 grams of protein, and encompasses and anticipates the claim of protein amount of 0-20 g.

As for claim 21, the modified teaching, in WLR, provides the dinner (i.e. fasting mimicking diet component) provides a total of about 150 kcals, which means that it comprises carbohydrates in an amount of no more than 500 calories.

As for claims 22-23 and 26, fail to further limit its base claim, therefore is encompassed by the teaching above.




As for claim 24, the modified teaching, in WLR, provides the dinner (i.e. fasting mimicking diet component) provides the subject with 2 Tbsp of lentils, which contributes about 5.5 grams of protein (i.e. 4 calories per gram), and encompasses and anticipates the claim of a protein amount of less than 150 calories.

As for claim 25, Dubrovina provides an open amount of time for the diet, wherein there are no time limits (2nd para from bottom of pg. 5), which encompasses wherein said first time period is 5 days.

As for claim 27, the modified teaching, in WLR, provides the fasting mimicking diet component (i.e. dinner), with no teaching of the dinner comprising fatty acids and glycerol, which encompasses at least less than 600 calories from fatty acids; and less than 20 to 50 calories from glycerol.
As for the protein, the modified teaching, in WLR, provides the dinner (i.e. fasting mimicking diet component) provides the subject with 2 Tbsp of lentils, which contributes about 5.5 grams of protein (i.e. 4 kcal per gram), and encompasses and anticipates the claim of protein amount of less than up to 50 calories from plant-based proteins.
As for the amount of carbohydrates in the dinner (4 calories per gram): 
2 Tbsp of lentils (i.e. legumes), would provide about 2.5 gram of carbohydrates;
1/2 sliced small onion, would provide about 3 grams of carbohydrates;
1 small can chopped tomatoes, would provide about 6.6 grams of carbohydrates;
1 chopped potato, would provide about 20 grams of carbohydrates; 

any amount of cauliflower florets, would provide about 3 grams of carbohydrates; and 
6 Tbsp cooked brown rice, would provide about 17.25 grams of carbohydrates; 
wherein the total carbohydrates (about 4 kcal per 52.35 grams, or about 209 kcal of carbohydrates) encompasses and anticipates less than a maximum of 350 calories from carbohydrates, as claimed.  

As for claim 28, WLR provides the dinner has 6 Tbsp cooked brown rice, which provides complex carbohydrates, therefore the teaching encompasses the claim of complex carbohydrates from grains.  

As for claim 29, the modified teaching, in WLR, provides the fasting mimicking diet component (i.e. dinner), with no teaching of the dinner comprising fatty acids, which provides at least less than 300 calories from fatty acids are from coconut oil and tree nuts.

As for claim 30, the modified teaching, in WLR, provides the fasting mimicking diet component (i.e. lunch), with no teaching of the lunch comprising fatty acids, therefore no amount of fatty acids are provided by walnuts, macadamia nuts and/or almonds, which encompasses at least less than 300 calories from them, as claimed.



On calorie/nutritional contents of food discussed above, the examiner takes Official Notice that amounts of such these things are commonly known to those of skill in the food art.

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 





To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and ttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793